IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


IN RE: ADOPTION OF NEW RULES      : 1 WM 2015
4000-4016 AND RECISSION OF RULES :
5000.1-5000.13 OF THE PENNSYLVANIA:
RULES OF JUDICIAL ADMINISTRATION :
                                  :
                                  :
PETITION OF: GENERAL TEAMSTERS :
CHAUFFEURS & HELPERS LOCAL        :
UNION NO. 249 A/W INTERNATIONAL :
BROTHERHOOD OF TEAMSTERS          :


                                        ORDER


PER CURIAM


       AND NOW, this 23rd day of January, 2015, as the notice of the Court’s adoption

of the Uniform Rules Governing Court Reporting and Transcripts has been published in

the Pennsylvania Bulletin, see 44 Pa. B. 7843 (December 20, 2014), the “Emergency

Petition” is hereby DENIED, without prejudice to Petitioner’s ability to present its

concerns to the Committee on Court Reporting and Transcripts, see Pa.R.J.A. No.

4003(C), or, where appropriate, to the president judges of various judicial districts, in

accordance with the procedure contemplated by Pa.R.J.A. No. 4008(F).



       Madame Justice Todd dissents in part, as she would grant Petitioner’s request to

file a motion for reconsideration.